DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Comments
	Applicant’s remarks, amendments and arguments entered on 1-25-2021 are acknowledged. Applicants request for rejoinder of claims 2 and 6 is acknowledged, however as the elected species are finally rejected, rejoinder is not necessitated.  Discussion of claim rejections and response to arguments are detailed below. 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 4, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by June et al, (WO2014012001A2) as evidenced by Maude et al ( N Engl J Med 371; 16, October 16, 2014) or, in the alternative, under 35 U.S.C. 103 as obvious over June in view of Maude. Maude et al, and particularly the supplemental contents further detail the cell isolation protocols associated with the clinical trial referenced in June et al as NCT01029366 ( June p29). Claim 1 is drawn to a method treatment of an autoimmune or alloimmune disease by administering a T cell that has been modified with genetic material that encodes a chimeric antigen receptor which will bind to an antigen that is expressed on the surface of B-lineage cells. Claim 4 further limits this antigen to the CD19 molecule. With respect to claims 1 and 4,

 With respect to claim 3, June et al teach that the genetically modified human CAR-T cells used for treatment may be initially derived from either an autologous or allogeneic donor (p22, 5-6) (p23, 30).
Claims 7 and 8 and 9 describe that the genetically modified T cells replicate in-vivo in the human patient and specifically form memory T cells, which are specifically directed to B lineage cells, which persist in the patient for up to 18 months. June et al analyzed human patients post infusion for the presence of in-vivo proliferation and the formation of memory CD19 specific CAR-T cells. The results indicated that infused cells replicate up to 1000X and form memory T cells which can persist in the patient for up to 18 months (p28, 30-34; p29, 1-5; fig2; fig8).
Claims 10 and 11 limit the "therapeutically effective" amount of genetically modified T cells administered to the human patient to the range of 10^4 to about 10^9 cells per kg of body weight (claim 10) or "about 10^5 to about 10^6 cells per kg of body weight" (claim
11). June et al includes all the limitations of claim 1 as described above and additionally discloses that one successfully treated human patient received a total dose of cells on the order of 1.5 X 10"5 cells per kg of body weight which as such anticipates both claims 10 and 11 as it is within the claimed ranges. 
Claims 12 and 13 are directed to the antigen binding domain of the chimeric antigen receptor which is transduced into T cells as being comprised of an antibody, an antigen binding fragment (claim 12) and more specifically either a Fab, or scFv fragment of an antibody

Claim 14 further describes that the modified T cells are administered via an intravenous route to the human patient. As acknowledged in the instant application (p3, 0037) it is typical and routine to administer CAR-T cells intravenously to a human patient. Additionally looking
June et al (p26, 1-5) it is found that compositions for the modified T cells are preferably formulated for intravenous administration.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over June and Maude as applied to claim 1 above, and further in view of Arai et al Blood, 21 June 2012 Volume 119, Number 25. June et al describe all the limitations claim 1 as described above. June does describe that GVHD may be treated by the method disclosed, however to clarify further the disclosure does not describe the use of this method for the specific purpose of treating chronic GVHD (cGVHD). However looking to Arai et al, one finds that the use of a monoclonal antibody (rituximab) that targets an antigen on B cells (CD20) is utilized to treat cGVHD for the purposes of ablating donor B cells which are implicated in the etiology of the disease (p6153 last .
Response to Arguments 35 U.S.C. § 112b
 	Applicant’s amendments of claims 10 and 11 to remove relative terminology “about” has obviated the indefiniteness rejection and the rejection is therefore withdrawn. 
Response to Arguments 35 U.S.C. § 102
Applicant has amended claim 1 to specify that T cells are regulatory T cells and that this precludes June et al from anticipating the pending claims.  The inclusion of a T regulatory cell in the claim 1 has rendered the rejection under 35 U.S.C. § 102(a) (1) irrelevant and it has therefore been withdrawn. New 35 U.S.C. § 102/103 rejections necessitated by amendment are presented above. 
Applicant has canceled the claim 15 rendering the previous rejection of this under 35 U.S.C. § 102(a) (1) moot and this rejection is therefore withdrawn.
Response to Arguments 35 U.S.C. § 103
	With respect to claim 5 it is reiterated as is described above that current claim 1 and the limitation of Treg cells does not obviate the relevance of the disclosure of June et. al and therefore the previous rejection of claim 5 over June and further in view of Arai et al is maintained. To reply to the further argument that making CAR Treg cells is not disclosed, one is directed to the current rejection of claim 1 above, and the fact that one would expect that the protocol of June et al would in fact result in the production of a population comprising CAR Treg cells .  
Conclusion
	No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brunstein et al (Infusion of ex vivo expanded T regulatory cells in adults transplanted with umbilical cord blood: safety profile and detection kinetics, BLOOD, 20 JANUARY 2011 VOLUME 117, NUMBER 3) Offers guidance on cell dosing of purified Treg for the prevention of GVHD, acute and chronic.
Hombach et al (Redirecting human CD4+CD25+ regulatory T cells from the peripheral blood with pre-defined target specificity, Gene Therapy (2009) 16, 1088–1096). Describes isolating and transducing Treg with chimeric antigen receptor. 
Eshhar et al WO2008095141. Transgenic derived isolated Treg cells comprising a chimeric antigen receptor useful for suppression of autoimmune and inflammatory disease including GVH are disclosed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/BRIAN HARTNETT/
 Examiner, Art Unit 1644                                                                                                                                                                                           
/AMY E JUEDES/Primary Examiner, Art Unit 1644